Citation Nr: 1548573	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-07 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability, claimed as secondary to service connected right and left knee disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1969 to December 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that rating decision, the RO denied, inter alia, service connection for a lumbar spine disability, to include as secondary to service-connected right and left knee disabilities.  

In November 2008, the Veteran filed an NOD with the denial for service connection for a lumbar spine disability.  A Statement of the Case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9) later in February 2009. 

In August 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record. 

In December 2012 the Board remanded the matter to the RO for further development and adjudicative action.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In November 2012, the Veteran's representative filed a claim for service connection for ischemic heart disease.  This claim has not yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

Also, the Veteran's representative raised the issue of service connection for diabetes mellitus in a post-remand brief from October 2015.  The Veteran's initial claim for service connection for diabetes mellitus was previously denied by the Board in a December 2012 decision.  As the Veteran did not timely appeal that decision to the United States Court of Appeals for Veterans Claims, the December 2012 Board decision is a final adjudication of the claim.  Therefore the issue of whether new and material evidence has been received sufficient to reopen the claim of service connection for diabetes mellitus is raised by the record.  As the board does not currently have jurisdiction to review this claim, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for service connection for a lumbar spine disability is necessary. 

The Veteran seeks service connection for a lumbar spine disability.  He asserts that his service connected right and left knee disabilities either caused or aggravated his lumbar spine disability.  Medical evidence reflects that the Veteran is currently diagnosed with lumbar spine degenerative joint disease and degenerative disc disease. 

Secondary service connection means that disability which is "proximately due to or the result of a service-connected disease or injury" shall be service connected.  38 C.F.R. § 3.310(a) (2015).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b) (2015).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

In this case, there are conflicting medical opinions on the issue of aggravation.  Additionally, the etiology of the Veteran's spine disability has not been definitively established.  More specifically, it is not entirely clear as to whether the Veteran's arthritis of the spine is part of his service connected rheumatoid process, or whether the lumbar arthritis is degenerative in nature unrelated to his service connected spondyloarthropathy of the knees and hands. 

A VA joints examination was conducted in May 2008 and another was conducted in September 2009.  The 2008 VA examiner concluded that it was mere speculation to infer that the Veteran's lumbar spine condition is due to his service connected knee condition at that time.  The 2009 VA examiner concluded that the degenerative arthritis of the lumbar spine is less likely as not caused by the rheumatoid arthritis.  To support this conclusion, the examiner explained that the lumbar spine problems are more commonly associated with long term wear and tear on the spine secondary to bending, lifting, and weight bearing forces, as opposed to rheumatoid arthritis.  Thus, while is appears that the spine arthritis is not related to the rheumatoid process, it is not clear what autoimmune testing was accomplished in order to come to that conclusion.  Moreover, neither VA examiner addressed whether the current lumbar spine disability is aggravated (i.e. worsened beyond natural progression) by the Veteran's service connected right and left knee disabilities, as the Veteran has alleged.  See 38 C.F.R. § 3.310 (2015).  

A VA examiner in April 2013 opined that the Veteran's spine condition is less likely as not proximately due to or the result of the Veteran's service-connected knee disabilities because there is no medical evidence of record to suggest that the Veteran's lumbar back problems were caused by his service connected right and left knee disabilities.  Moreover, the examiner reasoned that the Veteran's knees would have to be in worse shape than his spine for a finding of secondary service connection.  The examiner did not support this statement with further explanation.

The VA examiner also opined that the Veteran's back condition was not at least as likely as not aggravated beyond its natural progression by the Veteran's service connected right and left knee disabilities.  Finally, this examiner also concluded that, even if aggravation were established, he could not establish a baseline level of severity based on medical evidence prior to aggravation.  The rationale for the VA examiner's opinion was that the Veteran's back condition appears worse than his knees on imaging.  For this reason, the VA examiner concluded that it did not seem likely that the Veteran's back condition would be permanently worsened beyond its natural progression due to the Veteran's knee condition.  As noted above, there is no further explanation of the medical basis for this conclusion.  

However, in a February 2013 private opinion, the Veteran's treating doctor opined that the Veteran's knee disabilities have affected his hips and back.  However, this examiner did not opine on the degree of aggravation, stating that the degree of aggravation was not measurable at that time. 

A medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether ... service connection is warranted."  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); see also Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (stating that "it is the total analysis provided by the medical professional that must be weighed and considered by the Board");  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (stating that "most of the probative value of a medical opinion comes from its reasoning" and that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Thus, the mere existence of conflicting medical opinions does not place the evidence into equipoise.

Not only do the above opinions result in contradictory medical evidence of record, but they are inadequate to fairly decide the claim.  Further, the VA examiner's rationale when refuting the Veteran's aggravation claim is not fully explained.  In other words, the examiner did not explain why the level of severity of the back and knee disabilities specifically dictates whether or not one aggravates the other; i.e., whether the Veteran's back disability is made permanently worse beyond natural progression because of his service-connected knee disability.  

Moreover, the private examiner who opined that the Veteran's right and left knee impairments affect his lumbar spine did not attempt to provide the baseline severity prior to the aggravation.  The vague and circular opinion that the April 2013 VA examiner provided is not adequate.

In light of the conflicting medical evidence of record, and the lack of clarity with regard to the examiner's rationale, another medical opinion is necessary to clarify the Veteran's aggravation claim and to reconcile the contradictory medical opinions of record.  

Finally, in the Veteran's representative's brief it was mentioned that the Veteran is in receipt of Social Security disability.  In light of 38 C.F.R. § 3.159(c)(2), VA has a duty to make the necessary efforts to obtain any outstanding records from Social Security.  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Thus, the Board finds that the Veteran's Social Security disability records must be requested on remand and reviewed in connection with the Veteran's claim for service connection of any lower back condition.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from the Board's December 2012 decision to the present.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

4.  After obtaining any outstanding records, to the extent possible, schedule the Veteran for a VA examination with an examiner who has not yet examined the Veteran and who is qualified to determine whether the Veteran's spine arthritis is of a degenerative nature or whether it is part of the service connected rheumatoid process.   All indicated tests must be conducted.  The examiner should elicit from the Veteran and record a full clinical history referable to the claimed lumbar spine disability.  Based on his/her review of the case, the examiner should opine as to whether any lumbar spine disability is at least as likely as not (meaning likelihood of at least 50%) caused by or otherwise related to service, including whether it had its onset during service.  The examiner should review the Veteran's electronic and paper medical records when forming this opinion.

If the lumbar spine disability was not incurred in service, then the examiner should opine as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's arthritis of the spine is degenerative in nature or whether it is part of the Veteran's rheumatoid process.  If the arthritis is not rheumatoid in nature, then the examiner should opine as to whether the non-service-connected lumbar spine disability is proximately due to, or aggravated by the Veteran's service-connected right and left knee disability.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's non-service-connected lumbar spine disability has been aggravated by the Veteran's service-connected right and left knee disability, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's non-service-connected lumbar spine disability prior to any such aggravation. 

The term "aggravated" as used above refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability. 

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for lumbar spine disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


